Title: From Thomas Jefferson to John Mclean, 25 August 1824
From: Jefferson, Thomas
To: Mclean, John

SirMonto
Aug. 25. 24.Without the happiness of a personal acquaintance I hope I shall be pardoned for addressing to you a sollicitation for a very worthy man, for whom I have a great affection, yet not greater than he highly merits, the office of P.M. in Richmd is become vacant by the death of the incumbent, and Colo Bernard Peyton of that place, a meritorious officer in our late war, is one of the applicants for it. I can assure you, with a sincerity which frdshp should never induce me to  disregard that in capacity for the office, intergrity, diligence worth and the high place he holds in the public esteem and confidence, no competitor can be more prominent. I have heretofore been called on occasion to hand to the govmt the names of sollicitants for office, but this is the only case in which I have ever suffered my affections to go beyond the simple duty of testifying what was true, & have never before permitted myself to say that I feel in it an  anxiety equal to what I could feel for myself and that in gratificn & gratitude shall consider it, as as an indulgence & favor yieldd to myself. be pleased to accept the assurance of my great esteem respect & considnTh: J.